UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period fromto. Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27 Drydock Ave, 2nd Floor Boston, Massachusetts 02210 (Address of principal executive offices) (617) 531-6500 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of July 14, 2015, 27,630,052 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 20 PARTII. OTHER INFORMATION Item1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3. Defaults Upon Senior Securities 21 Item4. Mine Safety Disclosures 21 Item5. Other Information 21 Item6. Exhibits 21 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat Inc. Condensed Consolidated Balance Sheets May 31, February 28, ASSETS (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ $ Prepaid expenses Assets held for sale - Total Current Assets Equipment (net of accumulated depreciation of $98,053 and $96,089, respectively) Refundable deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts payable $ $ Accrued expense Current portion of capital lease Accrued interest payable - Accrued dividends on Series B Preferred Stock Total Current Liabilities Capital lease Warrant liability TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A convertible preferred stock ($0.0001 par value; 1,000,000 shares authorized; 874,257 and 874,257 shares issued and outstanding respectively) 87 87 Series B convertible preferred stock ($0.0001 par value; 1,000 shares authorized; 621 and 229 shares issued and outstanding respectively) - - Common Stock, ($0.0001 par value; 150,000,000 shares authorized; 27,630,052 and 27,470,960 shares issued and outstanding respectively) Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -1- Table of Contents MetaStat Inc. Unaudited Condensed Consolidated Statements of Operations Three Months ended May 31, 2015 May 31, 2014 Revenue $
